DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 02/21/2020; claim(s) 1- 20 is/are pending; claim(s) 1, 9, & 17 is/are independent claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1- 5, 8- 13, & 16- 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

As to claim 1: For the purpose of convenience, claim 1 is reproduced below.

1. An information handling system, comprising: 
	a) a memory module including: 
	a1) a first memory channel including a first plurality of memory devices;
	a2) a first thermal sensor located in a middle of the first memory devices; 
	a3) a second memory channel including a second plurality of memory devices; and
	a4) a second thermal sensor located in a middle of the second memory devices; and 
	b) a processor to communicate with the memory module, the processor to: 	b1) receive a first temperature captured by the first thermal sensor; 
	b2) receive a second temperature captured by the second thermal sensor;
	b3) perform a first high bandwidth access of memory devices within the first memory channel for a predetermined amount of time; 
	b4) receive a third temperature from the first thermal sensor after the predetermined amount of time;
	b5) receive a fourth temperature from the second thermal sensor after the predetermined amount of time;
	b6) calculate a first temperature delta based on a difference between the third temperature and the first temperature; 
	b7) calculate a second temperature delta based on a difference between the fourth temperature and the second temperature; and
	b8) determine, based on the first and second temperature deltas, whether the first memory channel or the second memory channel is an upstream memory channel with respect to an air flow across the memory module. (Emphasis added)
	
Step 1: Yes. The claim recites a system with a memory module having sensors and memory channels and a processor. Thus, the claim is to a manufacture or a machine, which are statutory categories of invention.
Step 2A Prong One: Yes. Here, the bolded portion of the limitations (shown above in b6 to b8) are “mental processes” that can be performed in human mind via observation, evaluation and opinion at most using pen and paper. For example, human user can calculate first and second temperature deltas from the already available/received first to fourth temperature data with simple subtraction operation. By using some known rules like comparing with threshold, human user can identify which memory channel is upstream with respect to an air flow based on his knowledge based on his/her opinion. Human user knows temperature delta/change will be smaller in a memory module that is closer/upstream to an air flow (like fan or cooling or air inlets) compared to another memory module that is in distance from the air flow because cold air flow causes temperature to go down. Again, using of the processor to perform the steps b6 to b8 is not necessary as is evident from applicant’s disclosure. In summary, these steps b6 to b8 are simple enough that they can be practically performed in the human mind, and so it falls into the “mental process” group of abstract idea. As such, claim 1 recites an abstract idea. Here, using a processor to perform these steps are used merely for drafting purpose in the field of multi-channel memory module.

Step 2A, Prong Two: No. This judicial exception is not integrated into a practical application. The limitations other than shown with bold emphasis are additional elements. Here, the ‘processor’ that is in communication with the memory module is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations of the processor receiving a first to fourth temperature from first and second thermal sensors amount to insignificant extra-solution activities because they are merely used to gather/obtain data so that human user can calculate first and second temperature deltas to be used to determine which memory channel is upstream or closer to air flow. Furthermore, the step b3) to perform a first high bandwidth access of memory devices within the first memory channel for a predetermined amount of time also used as extra-solution activity is to allow collecting of the third and fourth temperature which are eventually required for human user to perform simple mathematical subtraction operation. The limitation of memory module with first and second memory channel each with memory devices and thermal sensors amount to generally linking the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h). In this instance, multi-channel memory module with sensors and memory devices used in an information handling system. Accordingly, additional elements individually or in a proper combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Here, no improvements can be practically realized by merely identifying which channel is upstream or downstream. As such, claim fails to apply or use the judicial exception (shown with bold emphasis above) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (multi-channel memory system with sensors), such that the claim as a whole is no more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. The claim is directed to an abstract idea.

Step 2B: No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As already discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic computer components, in a particular field of use (multi-channel memory system with sensors), and insignificant extra-solution activities. Mere instructions to apply an exception using a generic computer processor cannot provide an inventive concept even in a particular technological field of memory module with multi-channel and multi-sensors. The limitations of “receive a first temperature captured by the first thermal sensor; receive a second temperature captured by the second thermal sensor; perform a first high bandwidth access of memory devices within the first memory channel for a predetermined amount of time; receive a third temperature from the first thermal sensor after the predetermined amount of time; receive a fourth temperature from the second thermal sensor after the predetermined amount of time” are well-understood, routine, conventional activities previously known to the industry as can be demonstrated by cited prior arts as fully discussed below. For example, Sato (US 20140371945, fig. 4), Gervasi et al. (US 20140304445, fig. 4), Basu (US 20200285298 A1, fig. 3) and IBM NPL article clearly establish receiving temperature data and performing high bandwidth operation (to allow heating some of the memory modules) from embedded sensors of each of the memory channel were well-known and conventional activities to PHOSITA.  Accordingly, a conclusion that insignificant extra-solution activities are well-understood, routine, conventional activity is supported under Berkheimer memo. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible under 101.

	Regarding claim 2, the claim depends on claim 1, thus recites the same abstract idea and additional elements discussed above. The claim further recites limitation of “serial presence detect hub to store information associated with the memory module, the processor to store either the first or second memory channel as the upstream memory channel.” Additionally, using “serial presence detect hub” and causing processor to store the determined information are conventional activities as can be demonstrated by Alshinnawi (US 20150105009 A1) and IBM documents as discussed below. Here, these new limitations are extra-solution activities, thus additional elements individually or in combination fail to provide practical application in Step 2A, Prong Two and inventive step in Step 2B. The claim is not patent eligible under 101.

	Regarding claim 3, the claim depends on claim 1 and recites the same abstract idea and additional elements discussed above. The newly added limitation (wherein the determination of whether the first memory channel or the second memory channel is the upstream memory channel further comprises: the processor to determine that the first temperature delta exceeds a threshold value, to determine that the second temperature delta is below the threshold value, and based on the first temperature delta exceeding the threshold value and the second temperature delta being below the threshold value, to determine that the second memory channel is the upstream memory channel) amounts to mental process because it is simple enough to perform in human’s mind. Here, human user can observe that first delta temperature exceeding a threshold and second temperature delta not exceeding the threshold (like zero) before concluding second memory is the upstream memory at most using pen and paper. Put differently, the limitation shown above and the additional limitations of claim 3 are mental process only limitations hence directed to abstract idea. Thus, this claim also fails to recite a practical application and inventive step as discussed above in claim 1.  The claim is not patent eligible under 101.

	Regarding claim 4, the claim depends on claim 1 and recites the same abstract idea and additional elements discussed above. The claim further recites limitation that amount to mental process because the step of “determine that the first temperature delta exceeds a threshold value, to determine that the second temperature delta exceeds the threshold value, and based on both the first and second temperature deltas exceeding the threshold value, to determine that the first memory channel is the upstream memory channel” can be reasonably performed in human’s mind at most using pen and paper. Thus, this claim also fails to recite a practical application in Step 2A Prong Two and inventive step in Step 2B as discussed above in claim 1.  The claim is not patent eligible under 101.
	
	Regarding claim 5, the claim depends on claim 1 and recites the same abstract idea and additional elements discussed above. The claim further recites limitations of “receive a fifth temperature from the first thermal sensor after the predetermined amount
of time; receive a sixth temperature from the second thermal sensor after the predetermined amount of time; calculate a third temperature delta based on a difference between the fifth temperature and the first temperature;
calculate a fourth temperature delta based on a difference between the sixth temperature and the second temperature; and verify, based on the first and second temperature deltas, whether the first memory channel or the second memory channel is an upstream memory channel” that also can be practically performed in human’s mind via observation and using judgment without requiring using of processor. Thus, these limitations along with limitations discussed above in claim 1 are mental process based abstract ideas. The claim 5 recites additional element of “perform a second-high bandwidth access of memory devices within the second memory channel for the predetermined amount of time”. However, this step is merely performed as extra-solution activity of data gathering that is required to generate fifth and sixth temperature data to perform mental processes. Hence this additional element individually or in combination with other additional elements cannot impose practical application along with other additional elements discussed in claim 1 in step 2A, Prong Two. 
	Similarly, under step 2B, this additional element of “perform a second-high bandwidth access of memory devices within the second memory channel for the predetermined amount of time” is well-known step as can be established by the cited arts. See disclosure of Basu (see, para. 0074) as an example evidence.  Thus, this claim also fails to recite additional elements individually or in combination a practical application in Step 2A, Prong Two and inventive step in Step 2B as discussed above.  The claim is not patent eligible under 101.

	Regarding claim 8, the claim depends on claim 1 and recites the same abstract idea and additional elements discussed above. The claim further recites an additional element of “the processor further to place memory devices of the second memory channel in a lowest power state during the performance of the first high bandwidth access of the memory devices within the first memory channel for the predetermined amount of time”. However, this element amounts to insignificant extra-solution activity to capture second temperature and third temperature required to perform mental step of calculating a second temperature delta. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Thus, additional elements fail to impose a practical application under step 2A, Prong Two.
 Under step 2B, this additional element is well-known step as can be verified by the cited arts, thus fails to provide an inventive step individually or in combination. The claim is not patent eligible under 101.

	Regarding claim 9, this claim is a method claim having similar subject matter of system claim discussed above in claim 1. Thus, analysis discussed above are incorporated. Therefore only in summary, this claim also recites limitations (“calculating a first temperature delta based on a difference between the third temperature and the first temperature; calculating a second temperature delta based on a difference between the fourth temperature and the second temperature; and based on the first and second temperature deltas, determining whether the first memory channel or the second memory channel is an upstream memory channel with respect to an air flow across the memory module”) that are mental processes because they are simple enough to be performed in human’s mind. Remaining limitations are additional elements. However, additional elements of this claim individually or in combination fail to recite a practical application in Step 2A, Prong Two and inventive step in Step 2B as discussed above in claim 1.
	Regarding claims 10- 13 & 16, these claims also not patent eligible under 101 for the similar reasons set forth above in claims 2- 5 & 8 respectively.

	Regarding claim 17, this claim rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of “calculating a first temperature delta based on a difference between the third temperature and the first temperature; and calculating a second temperature delta based on a difference between the fourth temperature and the second temperature; in response to the first temperature delta being greater than the second temperature delta, determining that the second memory channel is an upstream memory channel with respect to an air flow across the memory module; and in response to the second temperature delta being greater than the first temperature delta, determining that the first memory channel is the upstream memory channel”. These are mental processes based abstract idea because human user can practically perform these steps via observation and evaluation using judgements at most with assistance of pen and paper as fully discussed above in claim 1.
	 The remaining limitations are additional elements. However, additional elements individually and in combination also fail to recite a practical application under Step 2A, Prong Two and inventive step under step 2B as discussed above in claim 1.  As such, the claim is not patent eligible under 101.
	Regarding claim 18, this claim is not patent eligible under 101 for the similar reasons as discussed above in claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8 – 9, 11, 16- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu (US 20200285298 A1, Date Filed: 2019-03-08) in view of Alshinnawi et al. [Alshinnawi] (US 20150105009 A1).
Regarding claim 1, Basu teaches an information handling system [system of Basu, “systems, apparatuses, and methods related to thermal leveling”, e.g., items 100/200/300], comprising: ([009]);
a) a memory module [“a memory system”, like items 104/204/304] including: 
a first memory channel [channel corresponding to “memory system 304-1” in fig. 3] including a first plurality of memory devices [devices 312-1., 312-N]; a first thermal sensor [item 213-1, 213-N] located in a middle of the first memory devices; a second memory channel [channel corresponding to memory system 304-N in fig.3] including a second plurality of memory devices; and a second thermal sensor [fig. 2 clearly shows temperature sensor being embedded in each memory device] located in a middle of the second memory devices (Figs. 1-3, [0033, 0036, 0058]); and 
b) a processor [CPU of the “a host computing system” that executes “the thermal leveling component” like item 106/206/306] to communicate with the memory module ([0034]), the processor to: 
receive a first temperature [“determine a temperature at which the memory devices 212 are operating” in first time] captured by the first thermal sensor [“thermal characteristic sensors”, e.g., sensor(s) 213-1] receive a second temperature captured by the second thermal sensor [sensor 213-N of device 112-N/212-N/312-N] ([0061-0063, 0071]);
 perform a first high bandwidth [“thermal leveling component 306 can determine that a particular memory device (e.g., the memory device 312-1) is executing a greater quantity of workloads than a different memory device (e.g., the memory device 312-N)”] access of memory devices within the first memory channel for a predetermined amount of time [“over time”] ([0053, 0063, 0073]); 
receive a third temperature [subsequent measurement from the thermal sensor during “greater quantity of workloads” are executed] from the first thermal sensor after the predetermined amount of time, receive a fourth temperature [subsequent measurement from the thermal sensor to calculate “temperature changes”/ “delta temperature information”] from the second thermal sensor after the predetermined amount of time, calculate a first temperature delta [received temperature information when it includes “delta temperature information” as in para. 0043, 0063] based on a difference between the third temperature and the first temperature; calculate a second temperature delta [“delta temperature information” for 304-N] based on a difference between the fourth temperature and the second temperature ([0037, 0063, 0065, 0075]); and 
determine [ranking memory systems 304-1 to 304-N], based on [using information of “indicative of the temperature change to the memory device 112” for thermal leveling] the first and second temperature deltas, whether the first memory channel or the second memory channel is experiencing higher thermal impact score and re-assign one or more workloads from one of the memory devices 
Basu teaches a memory system/module (e.g., item 104) comprising at least a first channel and second channel each comprising thermal sensor(s) and pluralities of memory devices, wherein a processor (thermal leveling component 306) monitors the thermal characteristics including “delta temperature”/”temperature changes” of these channels and determines one or more ratings/scores to reassign one or more workloads to memory channels/devices to control the temperature inside the memory system (fig. 3, [0081-0083, 0096]). Basu further teaches “instantaneous temperature” and “delta temperature” both represent “temperature information” ([0063]).
However, Basu cannot determine the orientation information for the first and second memory channels of its “memory system”. Specifically, Basu does not use its calculated first and second temperature delta to determine relative position of its first and second memory channel (i.e., whether memory system 304-1 is upstream/closer to cooling or memory system 304-N is closer to cooling) although it uses its determined temperature deltas to determine various other information (e.g., rating/ranking score) using determined temperature information including temperature deltas. Put differently, Basu does not teach its processor to determine whether the first memory channel or the second memory channel is an upstream memory channel with respect to an air flow across the memory module as claimed and shown with strikethrough emphasis.
Alshinnawi teaches an information handling system, comprising an enclosure/memory module [“first device enclosure” 20, analogous to Basu’s “memory system” 104/204/304] comprising two ends [front end 26 and rear end 28, analogous to Basu’s memory system 304-1 and memory system 304-N for example] each embedded with first and second thermal sensors [analogous to Basu’s thermal characteristics sensors 213s], wherein a processor automatically determines using information from the thermal sensors whether the first end 26 is upstream [“first orientation” like in figs. 2C-2D] with respect to an air flow or the rear end 28 is upstream [“a second orientation”, like figs. 2A- 2D] (Abstract, Fig. 1, [0024, 0041, 0048], figs. 2s). Specifically, Alshinnawi expressly teaches monitoring and comparing of the measured temperature values [values of T1 and T2 of fig. 4s and 5s] from these temperature sensors to determine whether the first end 26 or the rear end 28 is upstream with respect to an air flow across the enclosure ([0024, 0032-0033, 0041], Figs. 2s). Therefore, Alshinnawi implicitly teaches a processor to determine, based on the first and second temperature deltas, whether the first end or the second end is an upstream end with respect to an air flow across the enclosure while determining the orientation with respect to cool air supply (Figs. 2s, Fig. 8, S84- S90, [0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Alshinnawi and Basu because they both are related to controlling temperature in a computing device (having pluralities of computing components installed with space constraints1) based on the monitored temperature obtained from pluralities of embedded temperature sensors and (2) modify the system of Basu to use the technique of Alshinnawi to use its the first and second temperature deltas2 to determine whether the first memory channel or the second memory channel is an upstream memory channel with respect to an air flow across the memory module as suggested by Alshinnawi. Doing so the processor/host 102 of the Basu can determine how its “memory system” 104/204/304 is oriented with respect to cold aisle (when its computer system is used in datacenter) which can further help in performing temperature control as can be clear to PHOSITA. Specifically, doing so the orientation of the memory module comprising first and second memory channels can be automatically determined to control the one or more rotatory fan to manage temperature inside the memory module to efficiently circulate cool air (Alshinnawi, [004, 0024]). As such, the combined teachings of Basu and Alshinnawi (not the cited references individually) renders the invention of this claim obvious to PHOSITA.

Regarding claim 3, Basu in view of Alshinnawi further teaches/suggests the information handling system of claim 1, wherein the determination of whether the first memory channel or the second memory channel is the upstream memory channel further comprises: 
the processor to determine that the first temperature delta [“the air temperature” of Alshinnawi also can be understood as delta temperature based on teachings of Basu] exceeds a threshold value, to determine that the second temperature delta is below the threshold value [any value between T1 and T2], and based on the first temperature delta exceeding the threshold value and the second temperature delta being below the threshold value, to determine that the second memory channel is the upstream memory channel (Basu, [0063], Alshinnawi, [0041], Figs.4 & associated texts).

Regarding claim 8, Basu in view of Alshinnawi further teaches/suggests the information handling system of claim 1, the processor further to place memory devices of the second memory channel [memory device 312-N is available for accepting workload] in a lowest power state during the performance of the first high bandwidth access of the memory devices within the first memory channel for the predetermined amount of time. (Basu, [0074]).

Regarding claims 9, 11, & 16, Basu in view of Alshinnawi teaches/suggests inventions of these claims for the similar reasons set forth above because these claims are method claims having similar subject matter of the system claims 1, 3, & 8 respectively.

Regarding claim 17, combined teachings of Basu and Alshinnawi teaches/suggests all features of this claim for the similar reasons set forth above in claim 1. Please note, Basu in view of Alshinnawi also teaches the limitation of: in response to the first temperature delta [comparing of the temperature of front and back and one is being greater than other means one is more than some threshold that is between T1 and T2] being greater than the second temperature delta, determining that the second memory channel is an upstream [“first device enclosure is oriented in the second orientation(front to back)” or rear end is towards the cold aisle] memory channel with respect to an air flow across the memory module and in response to the second temperature delta being greater than the first temperature delta, determining [“first orientation”] that the first memory channel is the upstream memory channel (see, Basu, [0063] & Alshinnawi, [0041]).

Claim(s) 2, 10, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Alshinnawi, and further in view of an IBM NPL document (titled “Pluggable Module Thermal Sensors with Power Optimization”, Publication date: January 13, 2010, attached along with this Office action).

Regarding claim 2, the combination of Basu and Alshinnawi teaches of determining which memory channel is upstream with respect to cold aisle/air flow in the memory module/system, but fails to teach the memory module further includes: a serial presence detect hub to store information associated with the memory module, the processor to store either the first or second memory channel as the upstream memory channel.
IBM NPL document teaches a memory module including pluralities of memory devices with “thermal sensors”, wherein a processor based on the measured temperature information determines which memory devices are upstream and which memory devices are downstream (“These thermal sensors are not SMB attached but connect directly to this modified SPD device”, “device can also detect which devices are upstream and which are downstream and internally and offline calculate a gradient temperature front to back”, fig. 3, page 3). Specifically, IBM NPL document teaches/suggests the memory module further includes: a serial presence detect hub [“the SPD device”] to store [“The logic device uses this information to determine the orientation of the module within the airstream” and “this SMB logic is embedded in the SPD device”, “The SMB device can also detect which devices are upstream and which are downstream and internally and offline calculate a gradient temperature front to back”] information associated with the memory module, the processor to store either the first or second memory channel as the upstream memory channel (pages 2-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of this IBM NPL article and Basu in view of Alshinnawi because they both related to memory module including pluralities of memory devices with thermal sensors and (2) modify the system of Basu in view of Alshinnawi to include a serial presence detect hub to store orientation information associated with the memory module, the processor to store either the first or second memory channel as the upstream memory channel as in the IBM document. Doing so the determined orientation information about upstream from the airflow of the first and second memory channel can be stored and retrieved later which can be used to achieve power saving by delaying on running the fan speed or cooling as needed (IBM NPL article, page 3).

Regarding claims 10 & 18, the combination of Basu, Alshinnawi, and IBM NPL article renders invention of these claims obvious for the same reason set forth above in claim 2.
Allowable Subject Matter
I) Claims 4-5 & 11- 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
II) Claims 6- 7, 14- 15, & 19- 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specifically, the features of claims 4- 7, 11- 15, & 19- 20  when viewed along with remaining limitations are novel and/or non-obvious over the prior arts of the record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Bryan et al. (US 9807911 B1) teaches a graphical representation of a temperature profile obtained from upstream and downstream circuit elements of a computer system, wherein the received temperature shows that measurements from upstream components [components around inlet 116] is smaller compared to measurements from downstream components (fig. 1A-1C).
2) Matsushita (US 20210293438 A1) teaches determining based on the measured temperature value, whether the first blower 2 or the second blower 3 is an upstream blower with respect to an air flow ([0027]).
3) Kambegawa (US 20140098404 A1) teaches a memory module [“SoC package 207”] including: a first memory channel including a first plurality of memory devices; a first thermal sensor [item 310] located in a middle of the first memory devices; a second memory channel including a second plurality of memory devices; and a second thermal sensor [item 311] located in a middle of the second memory devices (Fig. 4, [0037-0038]).
 
    PNG
    media_image1.png
    305
    438
    media_image1.png
    Greyscale


4) Sato (US 20140371945) teaches memory module including: a first memory channel including a first plurality of memory devices; a first thermal sensor located in a middle of the first memory devices; a second memory channel including a second plurality of memory devices; and a second thermal sensor located in a middle of the second memory devices (Fig. 4, [006, 0125]).
5) Gervasi et al. (US 20140304445) teaches a memory module using a serial presence detect hub to store information ([0013, 0017, 0039]).

Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Basu, [0055] & Alshinnawi, [0004]
        2 Basu in para. 0063 shows that “instantaneous temperature information” and “delta temperature information” can be used interchangeably because both of them correspond to “temperature information”